Citation Nr: 0727932	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-25 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
asserted to be secondary to the service-connected residuals 
of a medial meniscectomy of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1972 to 
August 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence had not been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for a low back disability as secondary to 
service-connected residuals of a left knee meniscectomy.  
This case was previously before the Board in August 2006 
where it was reopened based on the submission of new and 
material evidence and remanded for additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its August 2006 remand, the Board noted that an August 
2003 VA medical record indicates that the veteran was 
scheduled for a neurosurgery consult for his low back 
disability at a VA medical center and specifically directed 
that the AMC obtain all medical records of that consult.  VA 
medical records dated in  December 2003 note that the veteran 
"has been evaluated by BVAMC Neurosurgery for lower back 
pain . . . ."  The report of a VA medical examination of 
August 2004 expressly provides that the veteran was seen for 
a neurosurgery consult at the Birmingham VA Medical Center on 
October 30, 2003.  The AMC requested all records dated from 
October 2003 to the present; however, the report of October 
2003 neurosurgery consult was not included among the records 
obtained and no explanation for the absence of this report 
was provided.  

Given the foregoing, the Board finds that compliance with the 
August 2006 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268 (1998).  Where the remand orders of the 
Board are not fully implemented, the Board itself errs in 
failing to insure compliance.  As such, the Board finds that 
this case is not ready for appellate review and must be 
remanded for further development.


Accordingly, the case is REMANDED for the following action:

1.	Request all records all medical records 
regarding the veteran's October 2003 VA 
neurosurgery consult.  If these records 
are unobtainable, a negative reply must 
be noted in writing and associated with 
the claims folder.

2.	Review the record and ensure that all 
the above actions are completed.  When 
satisfied that the record is complete 
the claim should be readjudicated.  If 
the claim is still denied furnish the 
claimant and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the claimant an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



